Exhibit E to the

Securities Purchase Agreement


SECURITY AGREEMENT

        THIS SECURITY AGREEMENT (this “Agreement”) is made and entered into as
of January __, 2004 by ENER1 BATTERY COMPANY, a Florida corporation
(“Guarantor”), in favor of Satellite Asset Management, L.P. (the “Agent”) and
each of the lenders whose names appear on the signature pages hereof. Such
lenders are each referred to herein as a “Secured Party” and, collectively, as
the “Secured Parties”. This Agreement is being executed and delivered by the
Guarantor and the Secured Parties in connection with that certain Securities
Purchase Agreement (the “Purchase Agreement”) by and between Ener1 Inc., a
Florida corporation and parent company of the Guarantor (the “Borrower”), and
each Secured Party. Capitalized terms used herein and not otherwise defined
herein shall have the respective meanings set forth in the Purchase Agreement.


W I T N E S S E T H:

        WHEREAS, pursuant to the terms of the Purchase Agreement, the Secured
Parties have agreed to purchase from the Borrower, and the Borrower has agreed
to sell to the Secured Parties, 5% Senior Secured Convertible Debentures (the
“Debentures”);

        WHEREAS, the Guarantor shall derive substantial direct and/or indirect
benefits from the transactions contemplated by the Purchase Agreement and the
Debentures;

        WHEREAS, it is a condition to the obligation of the Secured Parties to
purchase the Debentures that the Guarantor guaranty the full and timely
satisfaction of all of the Obligations (as hereinafter defined) and, in
furtherance thereof, the Guarantor has entered into that certain Subsidiary
Guaranty, dated as of the date hereof (the “Subsidiary Guaranty”), in favor of
the Secured Parties;

        WHEREAS, the Obligations are secured by, among other things, that
certain Mortgage, Security Agreement and Assignment of Leases and Rents, dated
as of the date hereof (the “Mortgage”), given by the Guarantor in favor of the
Secured Parties;

        WHEREAS, it is the intent of the parties hereto that the Obligations be
further secured by the Collateral (as hereinafter defined) in accordance with
the terms of this Agreement; and

        WHEREAS, pursuant to that certain Intercreditor Agreement, dated as of
the date hereof (the “Intercreditor Agreement”), by and among the Agent and the
Secured Parties, the Secured Parties have designated the Agent as their
collateral agent.

        NOW, THEREFORE, in consideration of the foregoing, the covenants set
forth herein, and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Agent, Secured Parties and the
Guarantor hereby agree as follows.


ARTICLE I


COLLATERAL; OBLIGATION SECURED

        Section 1.1 Grant and Description. As security for the Borrower’s and
Guarantor’s obligations under this Agreement, the Purchase Agreement, the
Debentures, the Mortgage and the Subsidiary Guaranty (collectively, the
“Transaction Documents”), the Guarantor hereby grants to each Secured Party a
continuing first priority security interest in all of the Guarantor’s right,
title and interest in, to and under the “Collateral,” which shall mean: (A) the
Special Proceeds Accounts (as hereinafter defined), (B) the assets and
properties described on Exhibit A hereto, and (C) the assets and properties
described on Exhibit B hereto (the “Loaned Equipment”).

        Section 1.2 Financing Statements; Further Assurances. The Guarantor
hereby authorizes the Agent to file, transmit or communicate, as applicable, UCC
financing statements and amendments in order to perfect each Secured Party’s
first priority security interest in the Collateral without the Guarantor’s
signature to the extent permitted by applicable law, provided that the Agent
shall concurrently copy the Guarantor on all such filings. In addition to the
foregoing, at any time upon the written request of the Agent, the Guarantor
shall promptly (i) execute (or cause to be executed) and deliver to the Agent,
any and all agreements, financing statements, certificates, instruments and
other documents (the “Additional Documents”) upon which the Guarantor’s
signature may be required and that the Agent may reasonably request in form and
substance satisfactory to the Agent, and/or (ii) perform any acts; in each case,
to perfect and continue perfected or better perfect each Secured Party’s
security interest in the Collateral (whether now owned or hereafter arising or
acquired), and in order to fully consummate all of the transactions contemplated
hereby and under the other Transaction Documents that the Agent reasonably
believes to be necessary as a result of any amendment to the Uniform Commercial
Code in effect from time to time in the State of Florida (the “UCC”), provided,
that any Additional Documents that require the Guarantor to assume any new
obligations shall be subject to the review and approval of the Guarantor, such
approval not to be unreasonably withheld or delayed. To the maximum extent
permitted by applicable law, the Guarantor hereby authorizes the Agent to
execute any such Additional Documents in the Guarantor’s name and authorize the
Agent to file such executed Additional Documents in any appropriate filing
office, provided, that any Additional Documents that require the Guarantor to
assume any new obligations shall be subject to the review and approval of the
Guarantor, such approval not to be unreasonably withheld or delayed. The
Guarantor also hereby ratifies its authorization for the Agent to have filed in
any jurisdiction the financing statements or amendments thereto filed prior to
the date hereof (if any), copies of which have previously been provided to the
Guarantor. The Guarantor shall not terminate, amend or file any correction
statement with respect to any UCC financing statement filed pursuant to this
Agreement without obtaining the prior written consent of Secured Parties holding
at least a majority of the Registrable Securities into which all of the
Debentures then outstanding are convertible (without regard to any limitation on
such conversion). The Guarantor appoints the Agent as the Guarantor’s
attorney-in-fact, with a power of attorney to execute on behalf of the Guarantor
such Additional Documents and other similar instruments as the Agent may from
time to time deem necessary or desirable to protect or perfect the security
interest in the Collateral, provided, that any Additional Documents that require
the Guarantor to assume any new obligations shall be subject to the review and
approval of the Guarantor, such approval not to be unreasonably withheld or
delayed. Such power of attorney is coupled with an interest and shall be
irrevocable.

        Section 1.3 Obligations Secured. The Collateral and the power of
collection pertaining thereto shall secure any and all indebtedness, liabilities
and obligations of the Borrower or the Guarantor to the Secured Parties
evidenced by and/or arising pursuant to this Agreement, the Purchase Agreement,
the Subsidiary Guaranty, the Mortgage or the Debentures, now existing or
hereafter arising, whether direct, indirect, related, unrelated, fixed,
contingent, liquidated, unliquidated, joint, several or joint and several,
including, without limitation, the obligations of the Company to repay principal
of the Debentures, to pay interest on the Debentures (including, without
limitation, interest accruing after any bankruptcy, insolvency, reorganization
or other similar filing) and to pay all fees, indemnities, costs and expenses
(including attorneys’ fees) provided for in this Agreement, the Purchase
Agreement, the Subsidiary Guaranty, the Mortgage or the Debentures (collectively
the “Obligations”).


ARTICLE II


COVENANTS

        Section 2.1 Duties of the Guarantor Regarding Collateral. At all times
after the date hereof, the Guarantor agrees that it shall:

(a)     Preserve the Collateral in good condition and order (ordinary wear and
tear excepted) and not permit it to be abused or misused; provided, however,
that Agent and Secured Parties shall be obligated to exercise reasonable care
with respect to any Collateral that comes into any of their possession;

(b)     Not allow any of the Collateral to be affixed to real estate, except for
any property deemed to be fixtures;

(c)     Maintain good and complete title to the Collateral subject to Permitted
Liens;

(d)     Keep the Collateral free and clear at all times of all Liens other than
Permitted Liens;

(e)     Take or cause to be taken such acts and actions as shall be necessary or
appropriate to assure that the Secured Parties’ security interest in the
Collateral shall not become subordinate or junior to the security interests,
liens or claims of any other Person;

(f)     Refrain from selling, assigning or otherwise disposing of any of the
Collateral or moving or removing any of the Collateral (except to the extent
permitted under and in accordance with Section 2.4 of this Agreement), without
obtaining the prior written consent of the Secured Parties holding a majority of
the Registrable Securities into which all of the Debentures then outstanding are
convertible (without regard to any limitation on such conversion), or until all
of the Obligations have been fully performed and paid in full; provided,
however, that concurrently with any disposition permitted by this Section
2.1(f), (x) the security interest granted hereby shall automatically be released
from the Collateral so disposed, and (y) the security interest shall continue in
the Proceeds (as defined in the UCC) of such Collateral or any property
purchased with such Proceeds; and provided further, that, Agent and Secured
Parties shall execute and deliver, at the Guarantor’s sole cost and expense, any
releases or other documents reasonably requested by the Guarantor, that is in
form and substance reasonably acceptable to the executing party, confirming the
release of the security interest in that portion of the Collateral that is the
subject of a disposition permitted by this Section 2.1(f);

(g)     Promptly provide to Agent and each Secured Party such financial
statements, reports, lists and schedules related to the Collateral and any other
information relating to the Collateral as Agent or such Secured Party may
reasonably request from time to time;

(h)     Upon reasonable notice, permit Agent or any Secured Party to inspect all
books and records of the Guarantor relating to the Collateral at such times and
as often as Agent or any such Secured Party may reasonably request; and

(i)     Promptly notify Agent and each Secured Party if any Event of Default (as
hereinafter defined) occurs.

        Section 2.2 Other Encumbrances. At all times after the date hereof, the
Guarantor shall: (i) defend its title to, and the Secured Parties’ interest in,
the Collateral against all claims, (ii) take any action necessary to remove any
encumbrances on the Collateral other than Permitted Liens, and (iii) defend the
right, title and interest of the Secured Parties in and to any of the
Guarantor’s rights in the Collateral.

        Section 2.3 Change Name or Location. The Guarantor shall not, except
upon 30 days’ prior written notice to Agent and each Secured Party, change its
company name or conduct its business under any name other than that set forth
herein or change its jurisdiction of organization or incorporation, chief
executive office, place of business from the current location.

        Section 2.4. Special Proceeds Account. Notwithstanding anything
contained herein to the contrary, the Guarantor may, pursuant to an arms’ length
transaction and subject to the restrictions in the Purchase Agreement
(including, without limitation, restrictions relating to transactions with
Affiliates), sell any of the Collateral as long as the Guarantor, concurrently
with such sale, (i) uses all or any of the proceeds of such sale to purchase,
pursuant to an arms’ length transaction, other property in which the Secured
Parties have a perfected first priority security interest immediately upon the
consummation of such purchase, and (ii) deposits all of the remaining proceeds
of such sale into one or more Special Proceeds Accounts (as hereinafter
defined). In addition to the foregoing, the Guarantor shall deposit all Special
Net Proceeds (as defined in the Mortgage) that are not used to repay the
Obligations into one or more Special Proceeds Account immediately upon receipt.
As used herein, the term “Special Proceeds Account” means an account (i) that is
established at a financial institution that is reasonably acceptable to the
Agent and each Secured Party, and (ii) in which the Secured Parties have a first
priority perfected security interest. In furtherance of the foregoing, the
Guarantor shall not be permitted to sell, assign or otherwise dispose of any
Collateral pursuant to this Section 2.4 unless and until a Special Proceeds
Account that is reasonably acceptable to the Agent and each Secured Party has
been established. From and after the date that is two (2) years after the
Closing Date, each Secured Party shall have the right, but not the obligation,
in such Secured Party’s sole discretion, to apply its Proportionate Loan Share
(as defined in the Mortgage) of any funds contained in a Special Proceeds
Account to satisfy all or any of the Obligations then owing to such Secured
Party in any order that such Secured Party deems appropriate.

        Section 2.5. Loaned Equipment. Guarantor shall deliver, or cause to be
delivered, all of the Loaned Equipment to the premises described on Exhibit A-1
hereto as promptly as practicable after the date hereof (but in no event later
than December 31, 2004). Guarantor shall, at its sole cost and expense, take all
actions reasonably requested by any Secured Party in order to ensure that such
Secured Party has a perfected first priority security interest in all of the
Loaned Equipment, including, without limitation, entering into a security
agreement similar to this Agreement with respect to the Loaned Equipment and
taking such other actions described in Section 1.2 of this Agreement with
respect to the Loaned Equipment.


ARTICLE III


EVENTS OF DEFAULT

        Section 3.1 Events of Default Defined. The occurrence of any of the
following events shall constitute an event of default under this Agreement
(each, an “Event of Default”):

    (a)        The failure of the Guarantor to perform or comply in a material
respect with any act, duty or obligation required to be performed under this
Agreement if such failure is not remedied within ten (10) Business Days after
the Guarantor receives written notice of such failure from any Secured Party,
provided, that if during such ten Business Day period, the Guarantor is
diligently and in good faith taking steps to cure such breach, such period will
be extended from ten Business Days to fifteen (15) Business Days;

    (b)        If any of the representations or warranties of the Guarantor set
forth in this Agreement shall prove to have been incorrect in any material
respect when made, or becomes incorrect in any material respect and is not cured
within ten (10) Business Days after the Guarantor receives written notice from
any Secured Party, provided, that if during such ten Business Day period, the
Guarantor is diligently and in good faith taking steps to cure such breach, such
period will be extended from ten Business Days to fifteen (15) Business Days;

    (c)        If any material portion of the Collateral shall be damaged,
destroyed or otherwise lost and such damage, destruction or loss is not covered
by insurance; or

    (d)        If an “Event of Default” as defined in the Debentures, the
Purchase Agreement, the Subsidiary Guaranty or the Mortgage shall have occurred.

        Section 3.2 Rights and Remedies Upon Default. If an Event of Default
shall have occurred hereunder, any Secured Party may, at its option, without
notice or demand, declare the Obligations to be immediately due and payable. As
to any Collateral, the Agent shall, in its capacity as collateral agent for the
Secured Parties, have the rights and remedies of any secured creditor under the
UCC, such rights to be exercised in such order or manner as the Secured Parties
may determine against the Guarantor. If for any reason the Agent should be
required by law or otherwise to give notice to the Guarantor of the sale of any
Collateral, the Guarantor agrees that any written notice sent by overnight
delivery service not less than ten (10) calendar days before the sale or mailed
postage prepaid, return receipt requested, to the Guarantor’s address listed
below not less than fifteen (15) calendar days before the sale shall be deemed
reasonable and adequate.

        Section 3.3 Allocation of Proceeds. Any funds received by the Agent or a
Secured Party pursuant to this Agreement shall be allocated among and paid to
each Secured Party in accordance with each Secured Party’s Proportionate Loan
Share (as defined in the Mortgage). To the extent that a Secured Party receives
greater than its Proportionate Loan Share, such Secured Party shall promptly
remit such overpayment to each other Secured Party as required to comply with
the preceding sentence. Each Secured Party may determine the order in which to
apply funds received by it regardless of the order in which any other Secured
Party applies funds (e.g., a Secured Party may determine to apply funds first to
expenses, second to interest and third to principal and another Secured Party
may determine to apply funds first to interest, second to expenses and third to
principal).


ARTICLE IV


ADDITIONAL REMEDIES

        Upon the occurrence of an Event of Default, the Guarantor shall:

    (a)        Endorse any and all documents evidencing any Collateral to the
Agent, or as otherwise instructed by the Agent, and notify any payor that said
documents have been so endorsed and that all sums due and owing pursuant to them
should be paid directly to the Agent, or as otherwise instructed by the Agent;

    (b)        Turn over to the Agent, or as otherwise instructed by the Agent,
copies of all documents evidencing any right to collection of any sums due the
Guarantor arising from or in connection with any of the Collateral;

    (c)        Take any action reasonably required by the Agent with reference
to the Federal Assignment of Claims Act; and

    (d)        Keep all of its books, records, documents and instruments
relating to the Collateral in such manner as the Agent may require.


ARTICLE V


REPRESENTATIONS AND WARRANTIES

        The Guarantor represents and warrants to the Agent and the Secured
Parties as follows:

        Section 5.1 Title to Collateral. The Guarantor is the owner of and has
good and marketable title to, or has a valid and subsisting leasehold interest
in, all of the Collateral. All of the Additional Collateral (as defined in
Exhibit A hereto) is located at the premises described on Exhibit A-1 hereto.

        Section 5.2 No Other Encumbrances. The Guarantor has not granted, nor
will it grant, a security interest in the Collateral to any other individual or
entity, and such Collateral is free and clear of any mortgage, pledge, lease,
trust, bailment, lien, security interest, encumbrance, charge or other
arrangement (other than the Permitted Liens).

        Section 5.3 Authority; Enforceability. The Guarantor has the authority
and capacity to perform its obligations hereunder, and this Agreement, when
executed and delivered, will be the valid and binding obligation of the
Guarantor enforceable against the Guarantor in accordance with its terms, except
as the enforceability thereof may be limited by bankruptcy, insolvency or other
similar laws of general application affecting the enforcement of
creditors’ rights or general equitable principals, whether applied in law or
equity.

        Section 5.4 Company Name; Place of Business; Location of Collateral. The
Guarantor’s true and correct company name, all trade name(s) under which it
conducts its business, its jurisdiction of organization or incorporation and
each of its chief executive office, its place(s) of business and the locations
of the Collateral or records relating to the Collateral are set forth in Exhibit
C hereto.

        Section 5.5 Perfection; First Priority Security Interest. Upon the
filing of UCC financing statements with the Secured Transaction Registry (and
such other jurisdictions where the Guarantor may, in the future, become
organized or incorporated from time to time), the security interest in the
Collateral granted hereunder shall constitute at all times a valid first
priority security interest (other than with respect to Permitted Liens and
except where the Secured Parties have failed to file necessary continuation
statements), perfected with respect to all Collateral for which the filing of
the UCC financing statements is a valid method of perfection, vested in the
Secured Parties, in and upon the Collateral, free and clear of any liens (other
than the Permitted Liens).


ARTICLE VI


MISCELLANEOUS

        Section 6.1 Survival; Severability. The representations, warranties,
covenants and indemnities made by the Guarantor herein shall survive the
execution and delivery of this Agreement notwithstanding any due diligence
investigation made by or on behalf of the party seeking to rely thereon. In the
event that any provision of this Agreement becomes or is declared by a court of
competent jurisdiction to be illegal, unenforceable or void, this Agreement
shall continue in full force and effect without said provision; provided that in
such case the parties shall negotiate in good faith to replace such provision
with a new provision which is not illegal, unenforceable or void, as long as
such new provision does not materially change the economic benefits of this
Agreement to the parties.

        Section 6.2 Successors and Assigns. The terms and conditions of this
Agreement shall inure to the benefit of and be binding upon the successors and
permitted assigns of the Agent and the Secured Parties. Each Secured Party may
assign its rights hereunder in connection with any private sale or transfer of
the Debentures in accordance with the terms of the Purchase Agreement, in which
case the term “Secured Party” shall be deemed to refer to such transferee as
though such transferee was an original signatory hereto. The Agent may resign or
be replaced in accordance with the terms of the Intercreditor Agreement, in
which case the term “Agent” shall be deemed to refer to the successor agent as
though such agent was an original signatory hereto. The Guarantor may not assign
its rights or obligations under this Agreement.

        Section 6.3 Governing Law; Jurisdiction. This Agreement shall be
governed by and construed under the laws of the State of Florida applicable to
contracts made and to be performed entirely within the State of Florida. The
Guarantor hereby irrevocably submits to the non-exclusive jurisdiction of the
state and federal courts sitting in the City of Miami, for the adjudication of
any dispute hereunder or in connection herewith or with any transaction
contemplated hereby or discussed herein, and hereby irrevocably waives, and
agrees not to assert in any suit, action or proceeding, any claim that it is not
personally subject to the jurisdiction of any such court, that such suit, action
or proceeding is brought in an inconvenient forum or that the venue of such
suit, action or proceeding is improper. The Guarantor hereby irrevocably waives
personal service of process and consents to process being served in any such
suit, action or proceeding by mailing a copy thereof to the Guarantor at the
address in effect for notices to it under this Agreement and agrees that such
service shall constitute good and sufficient service of process and notice
thereof. Nothing contained herein shall be deemed to limit in any way any right
to serve process in any manner permitted by law.

        Section 6.4 Headings. The headings used in this Agreement are used for
convenience only and are not to be considered in construing or interpreting this
Agreement.

        Section 6.5 Notices. Any notice, demand or request required or permitted
to be given by the Guarantor, the Agent or a Secured Party pursuant to the terms
of this Agreement shall be in writing and shall be deemed delivered (i) when
delivered personally or by verifiable facsimile transmission, unless such
delivery is made on a day that is not a Business Day, in which case such
delivery will be deemed to be made on the next succeeding Business Day, (ii) on
the next Business Day after timely delivery to an overnight courier and (iii) on
the Business Day actually received if deposited in the U.S. mail (certified or
registered mail, return receipt requested, postage prepaid), addressed as
follows:

  If to the Guarantor:

Ener1 Battery Company
550 Cypress Creek Road
Suite 120
Fort Lauderdale, Florida 33309
Attn: Kevin P. Fitzgerald
Tel: 954-202-4442
Fax: 954-202-2884

with a copy to:

Gibson, Dunn & Crutcher LLP
1050 Connecticut Avenue N.W.
Washington, DC 20036
Attn: Stephen I. Glover
Tel: 202-955-8500
Fax: 202-467-0539

If to the Agent:

Satellite Asset Management, L.P.
623 Fifth Avenue, 20th Floor
New York, NY 10022
Attn: Charles Gassenheimer
Tel: 212-209-2087
Fax: 212- 209-2020

with a copy to:

Duval & Stachenfeld LLP
300 East 42nd Street
New York, NY 10019
Attn: Robert L. Mazzeo
Tel: 212-883-1700
Fax: 212-883-8883

and if to a Secured Party, to the address for such Secured Party as shall appear
on the signature page to the Purchase Agreement executed by such Secured Party,
or as shall be designated by such Secured Party in writing to the Guarantor in
accordance with this Section 6.5.

        Section 6.6 Entire Agreement; Amendments. This Agreement and the other
Transaction Documents constitute the entire agreement between the parties with
regard to the subject matter hereof and thereof, superseding all prior
agreements or understandings, whether written or oral, between or among the
parties. Except as expressly provided herein, neither this Agreement nor any
term hereof may be amended except pursuant to a written instrument executed by
the Guarantor, the Agent and the Secured Parties holding at least two-thirds
(2/3) of the Registrable Securities into which all of the Debentures then
outstanding are convertible (without regard to any limitation on such
conversion), and no provision hereof may be waived other than by a written
instrument signed by the party against whom enforcement of any such waiver is
sought.

        Section 6.7 No Waiver. Neither the Agent nor any Secured Party shall by
any act (except as provided in Section 6.6 above), any failure to act or any
delay in acting be deemed to have (i) waived any right or remedy under this
Agreement, any other Transaction Document or any document, agreement or
instrument made, delivered or given in connection with this Agreement or the
other Transaction Documents, or (ii) acquiesced in any Event of Default or in
any breach of any of the terms and conditions of this Agreement, any other
Transaction Document or any document, agreement or instrument made, delivered or
given in connection with this Agreement or the other Transaction Documents. No
failure to exercise, nor any delay in exercising, any right, power or privilege
of the Agent or any Secured Party under this Agreement, any other Transaction
Document or any document, agreement or instrument made, delivered or given in
connection with this Agreement or the other Transaction Documents shall operate
as a waiver of any such right, power or privilege. No single or partial exercise
of any right, power or privilege under this Agreement, any other Transaction
Document or any document, agreement or instrument made, delivered or given in
connection with this Agreement or the other Transaction Documents shall preclude
any other or further exercise of any other right, power or privilege. A waiver
by the Agent or a Secured Party of any right or remedy under this Agreement, any
other Transaction Document or any other document or instrument made, delivered
or given in connection with this Agreement or the other Transaction Documents on
any one occasion shall not be construed as a bar to any right or remedy that the
Agent or such Secured Party would otherwise have on any future occasion.

        Section 6.8 Cumulative Remedies. The rights and remedies provided in
this Agreement are cumulative, may be exercised singly or concurrently, and are
not exclusive of any other rights or remedies provided by law.

        Section 6.9 Waivers of Jury Trial. The Guarantor hereby irrevocably and
unconditionally waives trial by jury in any legal action or proceeding relating
to this Agreement or any other Transaction Document to which it is a party and
for any counterclaim therein.

        Section 6.10 Compliance with the Purchase Agreement. The Guarantor
covenants and agrees that on and after the date hereof and until all Obligations
have been paid and performed in full, the Guarantor shall take, or will refrain
from taking, all actions that are necessary to be taken or not taken so that no
violation of any covenant or agreement of the Borrower contained in the Purchase
Agreement is caused by the actions of the Guarantor or any of its affiliates.
The Guarantor hereby agrees to pay all reasonable out-of-pocket costs and
expenses of the Agent and each Secured Party in connection with the enforcement
of this Agreement and any amendment, waiver or consent relating hereto
(including, without limitation, reasonable legal fees and disbursements).

        Section 6.11 Waivers. The Guarantor acknowledges that the Obligations
arose out of a commercial transaction and hereby knowingly and intelligently
waives any right to require the Agent or any Secured Party to (i) proceed
against any person or entity, (ii) proceed against any other collateral under
any other agreement, (iii) pursue any other remedy available to the Agent or
such Secured Party, or (iv) make presentment, demand, dishonor, notice of
dishonor, acceleration and/or notice of non-payment.

        The Guarantor further waives any defense that it may have to the
exercise by the Agent or any Secured Party of its rights under this Agreement,
other than the defense that the Obligations have fully been paid and performed.

        Section 6.12 Attorney-in-Fact. The Guarantor appoints the Agent its true
attorney-in-fact to perform any of the following powers, which are irrevocable
until termination of this Agreement and may be exercised, from time to time, by
the Agent’s officers and employees or any of them if an Event of Default occurs:
(i) to perform any obligation of the Guarantor hereunder in the Guarantor’s name
or otherwise; (ii) to collect by legal proceedings or otherwise all dividends,
interest, principal or other sums now or hereafter payable upon or on account of
the Collateral, to accept other property in exchange for the Collateral, and any
money or property received in exchange for the Collateral may be applied to the
Obligations or held by the Agent under this Agreement; (iii) to make any
compromise or settlement the Agent deems desirable or proper in respect of the
Collateral; and (iv) to insure, process and preserve the Collateral. The
foregoing power of attorney shall take effect only upon an Event of Default.

        Section 6.13 Cross Default. The Guarantor agrees and acknowledges that a
default under the terms of this Agreement shall constitute a default under the
other Transaction Documents, and a default under any of the other Transaction
Documents shall constitute a default under this Agreement.

        Section 6.14 Fees and Expenses. On demand by the Agent or any Secured
Party, without limiting any of the terms of any other Transaction Document, the
Guarantor is obligated to pay all reasonable fees, and out-of-pocket costs, and
expenses (including, without limitation, reasonable attorneys’ fees and legal
expenses) incurred by the Agent or such Secured Party in connection with (i)
filing or recording any documents (including all taxes in connection therewith)
in public offices; and (ii) paying or discharging any taxes, counsel fees,
maintenance fees, encumbrances, or other amounts in connection with protecting,
maintaining, or preserving the Collateral or defending or prosecuting any
actions or proceedings arising out of or related to the Collateral.

        Section 6.15 Release. No transfer or renewal, extension, assignment or
termination of this Agreement or of any instrument or document executed and
delivered by the Guarantor or any other obligor to a Secured Party, nor
additional advances made by any Secured Party to the Guarantor, nor the taking
of further security, nor the retaking or re-delivery of the Collateral to the
Guarantor by the Agent or any Secured Party nor any other act of the Agent or
any Secured Party shall release the Guarantor from any Obligation, except a
release or discharge executed in writing by each Secured Party with respect to
such Obligation or upon full payment and satisfaction of all Obligations and
termination of the Debentures. At such time the Obligations have been satisfied
in full, the Agent and each Secured Party shall execute and deliver to the
Guarantor all assignments and other instruments as may be reasonably necessary
or proper to terminate such Secured Party’s security interest in the Collateral,
subject to any disposition of the Collateral that may have been made by the
Agent or such Secured Party pursuant to this Agreement. For the purpose of this
Agreement, the Obligations shall be deemed to continue if the Guarantor or the
Borrower enters into any bankruptcy or similar proceeding at a time when any
amount paid to the Agent or a Secured Party could be ordered to be repaid as a
preference or pursuant to a similar theory, and shall continue until it is
finally determined that no such repayment can be ordered.

        Section 6.16 Marshalling and Other Matters. The Guarantor hereby waives,
to the extent permitted by law, the benefit of all appraisement, valuation,
stay, extension, reinstatement and redemption laws now or hereafter in force and
all rights of marshalling in the event of any sale hereunder of the Collateral
or any part thereof or any interest therein. Further, the Guarantor hereby
expressly waives any and all rights of redemption from sale under any order or
decree of foreclosure of this Agreement on behalf of the Guarantor, and on
behalf of each and every person acquiring any interest in or title to the
Collateral subsequent to the date of this Agreement and on behalf of all persons
to the extent permitted by applicable law.

[Signatures Page to Follow]





        IN WITNESS WHEREOF, the Guarantor, the Agent and each Secured Party have
duly executed this Agreement as of the date first written above.

  GUARANTOR:

ENER1 BATTERY COMPANY, a Florida corporation


By: _________________________
         Name:
         Title:


AGENT:

SATELLITE ASSET MANAGEMENT, L.P.

By: _____________________, its general partner


By: _____________________
         Name:
         Title:


SECURED PARTY:


_______________________________


By: _________________________
         Name:
         Title:





EXHIBIT A

        All equipment and fixtures existing as of the date hereof associated
with the Guarantor’s operations and located at 1751 West Cypress Creek Road, Ft.
Lauderdale, Florida 33309 (as more specifically described on Exhibit A-1
hereto), including, without limitation, (i) all of the property listed and
described below under the heading “Additional Collateral”), and (ii) all of the
proceeds resulting therefrom.

        As used in this Exhibit A, the terms “equipment”, “fixtures” and
“proceeds” shall have the meanings given such terms under the Florida Uniform
Commercial Code, Chapter 671, et seq., Florida Statutes (2002).

Additional Collateral

Model SDS299A soft cell degassing and sealing machine, s/n 299M-B80A

Model SPF446Q soft pak cell packaging and assembly machine, s/n 446G-BW6A

Model ASB469P lithium anode assembly & insertion into separator bag, s/n
469G-BW3A

Model CFV472Q cell filling under vacuum machine, s/n 472G-BW5A

Model TFW486Q tab welding machine, s/n 486Q-BW4A

Model ENC4996B electrode notching and cutting machine, s/n 499M-BW2A

Model SPF300P soft cell packaging & filling machine, s/n 300G-BC2A

Model EBE292A electrode banking machine, s/n 292M-A69A

Model SPF446P soft pak cell packaging machine, s/n 446G-BC3A

Model TFT470P tab current collector folding and trimming unit, s/n 470G-BR0A

Model TFF471P tab final folding unit, s/n 471G-BR1A

Model TTW294P tab to current collector welding unit, s/n 294G-A73A

Model PRT473P Pallet return transport system and auxiliary tools, s/n 473G-BS0A

Model SDS299A soft pak cell degassing and sealing machine, s/n 299M-B24A

Model ASB469P lithium anode assembly and inserting into separator bag, s/n
469M-BS5A

Model CFV472P cell filling under vacuum machine, s/n 472G-BR2A

Automatic pilot line for cathode materials with dual loading chambers & hoppers,
unserialized

(2)     Multitherm N7-N17 high frequency induction furnace, in storage, not in
use, pend install mid 2004 (est), serial nos. 163162 and 163163

Automatic pilot line for cathode materials with dual loading chambers & hoppers,
unserialized pending final install, est ready for use 1/04

Glove Boxes, line #1, quantity – 14, including (2) Mbraun MB300G & (1) MB
VOH-200 unserialized

Glove Box System for lithium production unserialized

Glove Boxes, line #2, quantity – 14, including (2) Mbraun MB300G & (1) MB
VOH-200 unserialized

Glove Boxes, line #3, quantity – 17, including (2) Mbraun MB300G & (1) MB
VOH-200 unserialized

Compressed Argon Supply Units, quantity (3), s/n 210814, 210930 & 210931

Mbraun solvent removal & protection of gas cleaning units, stainless steel,
unserialized

Assembly Line #3 including:

Model ASB469P lithium anode assembly and inserting into separator bag, s/n
469G-B77A; Model SPF446Q soft pak cell packaging & assembly machine s/n
446G-B75A; Model ENC499 electrode notching & cutting machine, s/n 499M-B74A;
Model CVF472Q cell filling under vacuum machine, s/n 472G-B78A; Model SD299A
soft cell degassing & sealing machine, s/n 299M-B76A; Model TFW486 tab welding
machine, s/n 486G-B79A

Compressed Argon Supply Units including (6) Sera MV4751 tandem metal membrane
argon compressors with pressure vessels, s/n 1390, 1392, 1393, 1394, 1398 & 1400

Electrical Feed Throughs (glove boxes)

Hirano MG4342 dual side coating machine including; dryer, ET64 winder, ET6G
rewinder, AC Panel, (3) Allen Bradley controls stations unserialized

(2)     Model MB150 BG Glove Box Systems, S/n 2208 & BG888

(2)     Yamato Ovens, s/n 39100027 & 39100028 & Taiyo Chamber Filtration System
(no s/n)

scales of various capacities & (1) moisture analyzer, s/n not available

Labsys TGA, s/n 3-111074

Setsys Thermo Gravimetric Analyzer, s/n 31-111067

Calvet DSC111 Gas Measurement Device, s/n 115028

(3)     Vacuum ovens & vent hoods, storage cabinets, drawers & furniture,
unserialized

Saturn Digisizer 5200 particle analyzer, s/n 130

Saturn 5200 handling unit, s/n 150

Pompe Chimche Lab Hood, unserialized

Additional equipment including but not limited to:

Serialized:

D4 Endeavor Xray Defractometer, s/n D42A1A1A1; Thermo Elemental Radio Frequency
Generator, s/n 11105; Lindberg Furnace, 240v, s/n STF55666C; erg Furnace, 240v,
s/n STF55666C, Chromolox Heat Control Unit, s/n JOO130; (3) argon storage tanks,
s/n 411056, 411316 & 410391; Micrometrics Generator, s/n 5155 with floor prep
station, s/n 1065; Micrometrics Vacuum Prep, model 06-1, s/n 822; Alzeta
Catalydic Oxydizer, s/n JOO130; Ingersoll Rand SSR compressor, s/n A01954U95013;
Zeks Air Dryer, model 100HSBA100, s/n 82281-1; Additional equipment including
but not limited to: Viscicomm Frequency Convertor, s/n 4928

Unserialized:

vent hoods, ovens, distiller, storage vault, coating machinery, industrial
sieve, lab furniture, tooling, coulometer, multimeters, vacuum pumps, magnetic &
mechanical stirrers, chillers, radiometers, process piping, recirculator,
impedance measuring unit, automatic catalyst characterization system, moisture
analyzers and other accessories, attachments and peripherals




EXHIBIT A-1


DESCRIPTION OF PROPERTY

Ener1 Battery Company, a Florida corporation, is the record owner of all that
certain lot, piece or parcel of land, with the buildings, improvements and
fixtures thereon, situate, lying and being in Broward County Florida, and being
more particularly described as follows:

  The West 1/2 of Lot 40, of FORT LAUDERDALE INDUSTRIAL AIRPARK SECTION 2,
according to the map or plat thereof, as recorded in Plat Book 63, Page 8, of
the Public Records of Broward County, Florida, less the South 5 feet.


  Together with appurtenant rights under Joint Use Agreement, recorded in
Official Records Book 22595, at Page 204, Public Records of Broward County,
Florida.




B-1


EXHIBIT B


LOANED EQUIPMENT

        All of the (i) equipment listed and described below under the heading
“Loaned Equipment”), and (ii) all of the proceeds resulting therefrom.

        As used in this Exhibit B, the terms “equipment” and “proceeds” shall
have the meanings given such terms under the Florida Uniform Commercial Code,
Chapter 671, et seq., Florida Statutes (2002).

Loaned Equipment

      The Loaned Equipment is located at:

Ener1 Ukraine
c/o Chemical Power Sources Research Laboratory (ONILhit)
Ukrainian State Chemical Technology University
8 Gagarin Ave.
Dnipropetrovsk 4900, Ukraine

        The specific Loaned Equipment are as follows:

1
 
 

2
 
 

3
 
 
 

4
 
 

5 Electronic Blocks of High Frequency Induction Furnace
for Oxide Materials Treatment
                                                     

Electronic Blocks of High Frequency Induction Furnace
for Oxide Materials Treatment- Electron Resonator (2
items)

Gas Composition and Pressure Control System for
Oxide-Sulphide Synthesis
                                                     
                                                     

Flow Prep for Gemeni
                                                     
                                                     

Lab Glove Box
                                                     
                                                      Model: Gemini
Manufacturer: Micrometrics, USA
Serial Number: 3133

Model Number: N 11/ HR
Manufacturer: Nabertherm, Germany
Serial Numbers: 163160 and 163161

Model Number: E2MO.7
Manufacturer: Edwards High Vacuum
International, England
Serial Number: 0169377192

Model Number: 060 LB
Manufacturer: Micrometrics, USA
Serial Number: 1202

Model Number: MB 150B-G-II
Manufacturer: MBraun, Germany
Serial Number: N/A





C-1


EXHIBIT C


LIST OF COLLATERAL LOCATIONS, EXECUTIVE OFFICES AND


JURISDICTION OF ORGANIZATION OR INCORPORATION OF GUARANTOR


                              

                              
                              
                              


Collateral Location:
                              
                              

Jurisdiction of Incorporation: Executive Offices:

Ener1 Battery Company
550 West Cypress Creek Road, Suite 120
Ft. Lauderdale, Florida 33309


1751 West Cypress Creek Road, Ft. Lauderdale, Florida 33309 (other than Loaned
Equipment, all of which, as of the date hereof, are located at the address
specified on Exhibit B to the Agreement)

Ener1 Battery Company - State of Florida